Title: To George Washington from George James Ludlow, 26 August 1782
From: Ludlow, George James
To: Washington, George


                  
                     Sir
                     Dobbs’ Fery August 26th 1782
                  
                  I take the Liberty of acquainting your Excellency, that I waited your commands at Chatham, according to my Letter of the 14th, in expectation of receiving an answer to the Dispatches I brought from Sir Guy Carleton; but presuming it may have been set by some other conveyance, & not having it in my Power to stay any longer, I am now on my return to New York.  I have the Honor to be Sir with the greatest Respect your most Obedt &a
                  
                     G.J. Ludlow
                  
               